Citation Nr: 0640047	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The claim was remanded to the RO in December 2005 so that 
additional development of the evidence could be conducted.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this matter was remanded to 
the RO in December 2005.  The ordered development remains to 
be completed in full.  Accordingly, remand is mandatory. 
 Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the December 2005 remand noted that the 
veteran had testified before the undersigned in June 2005 
that a good friend of his (and a member of his unit), James 
Williams, was killed in a motor vehicle accident while they 
were serving with Second Battalion, 23rd Field Artillery.  He 
noted this accident occurred in 1974 or 1975, and that the 
event caused him to be depressed.  The veteran's DD Form 214 
shows that his last duty assignment and major command was 
with the Third Battalion, 21st Field Artillery, 5th Infantry 
Division.  The remand also pointed out that as part of the 
veteran's November 2003 response to a PTSD questionnaire he 
claimed that James Williams was killed during a training 
exercise in "Graffinville" or "Grafenwohr" Germany in the 
summer of 1975.  A personnel record of record shows that 
between July and September 1975 (summer) the veteran served 
with the "Headquarters and Headquarters Battery, Second 
Battalion, Third Field Artillery, Germany (attach)."  The 
December 2005 remand noted that the RO had not sought to 
verify the incident involving the death of James Williams.

The December 2005 remand also noted that an inservice mental 
status examination conducted in July 1982 showed no 
significant mental illness.  The Board also observed, 
however, that a March 1981 clinical record showed that the 
veteran complained of depression, and his mood was mildly 
depressed.  The examiner, however, opined that the veteran 
was "attempting to present a false negative psychiatric 
picture...."  Further, the post service medical record was 
noted to include diagnoses of major depressive episode with 
psychotic features.  See August and September 2001 VA 
outpatient psychiatric records.

As such, the December 2005 remand directed that the RO should 
"contact the veteran and request that he provide, in as 
specific detail as possible, the name and location of the 
unit to which he was assigned at the time of the death of his 
friend, James Williams."  This development was accomplished 
by the RO as part of a January 2006 letter to the veteran.  
The veteran did not respond.  

The December 2005 remand, however, also directed that "the 
RO should provide any available information regarding the 
claimed stressor, as well as any additional information 
received by the appellant, to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)."  Review of the record 
shows that this requested development was not conducted.  
Hence, additional action is required.  Stegall.  

The December 2005 further directed that "the RO should 
schedule the veteran for a VA psychiatric examination."  The 
veteran is not shown to have been afforded the requested 
examination.  Therefore, additional action is required. 
 Stegall.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO shall provide all available 
information regarding any claimed 
stressor to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
Request that they undertake a search of 
the unit records for Second Battalion, 
23rd Field Artillery, for the summer of 
1975 (or a more specific time frame, if 
supplied by the veteran pursuant to this 
remand) for any evidence pertaining to 
the death of James Williams.  The JSRRC 
must be informed that the veteran's DD 
Form 214 shows that his last duty 
assignment and major command was with the 
Third Battalion, 21st Field Artillery, 
Fifth Infantry Division.  The JSRRC must 
also be informed that the veteran served 
with Headquarters and Headquarters 
Battery, Second Battalion, Third Field 
Artillery in Germany between July and 
September 1975. If the search yields 
negative results, that fact must be 
documented in the claims file, and the 
veteran notified in writing.

3.  After associating any evidence 
obtained in connection with the above 
development with the claims file, the RO 
must schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
psychiatrist for review in conjunction 
with the examination.

Based on a review of the claims folder 
and the results of the examination, the 
psychiatrist is to opine as to the 
following:

i.  As to any currently diagnosed 
depressive disorder:

a.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
a depressive disorder was incurred 
or aggravated by military service?

b. Is it as least as likely as not 
any diagnosed psychosis, with a 
depressive component, manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service?

ii.  As to PTSD, if the above search for 
evidence verifies the in-service accident 
which caused the death of James Williams:

a.  Is it as least as likely as not 
that any currently diagnosed PTSD 
was caused by the vehicle accident 
in military service, or by any other 
in-service incident?

b.  Is it more likely than not that 
PTSD was caused by stressors which 
occurred prior to or after the 
veteran's active duty service?

In providing the above opinions, the 
examiner must specifically comment on the 
relevance of the above-mentioned March 
1981 clinical record which shows that the 
veteran's mood was recorded as mildly 
depressed.

4.   Following the completion of the 
foregoing action, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return the report 
for any necessary action.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any examination documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the above-
directed development, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
taken.

7.  Thereafter, the RO must reconsider 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD and depression.  If the 
determination remains unfavorable to the 
veteran, he must be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document must 
reflect detailed reasons and bases for 
the decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


